13-4691
         Wei v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A089 821 581
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 1st day of September, two thousand fifteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       GAO WEI,
14                          Petitioner,
15
16                          v.                                  13-4691
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,*
20                Respondent.
21       _____________________________________
22
23
24


                        *
                    Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is automatically
             substituted for former Attorney General Eric H. Holder, Jr.,
             as the Respondent in this case.
 1   FOR PETITIONER:        Lewis G. Hu, New York, New York.
 2
 3   FOR RESPONDENT:        Stuart F. Delery, Assistant Attorney
 4                          General; Greg D. Mack, Senior
 5                          Litigation Counsel; Shahrzad Baghai,
 6                          Trial Attorney, Office of
 7                          Immigration Litigation, United
 8                          States Department of Justice,
 9                          Washington, D.C.

10

11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Gao Wei, a native and citizen of China, seeks review of

16   a November 14, 2013, decision of the BIA affirming the May

17   1, 2012, decision of an Immigration Judge (“IJ”), denying

18   her application for asylum, withholding of removal, and

19   relief pursuant to the Convention Against Torture (“CAT”).

20   In re Gao Wei, No. A089 821 581 (B.I.A. Nov. 14, 2013),

21   aff’g No. A089 821 581 (Immig. Ct. N.Y. City May 1, 2012).

22   We assume the parties’ familiarity with the underlying facts

23   and procedural history in this case.

24       We have reviewed the decisions of the IJ and the BIA

25   “for the sake of completeness.”   Wangchuck v. Dep’t of

26   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).   The


                                  2
 1   applicable standards of review are well established.      See

 2   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
3   510, 513 (2d Cir. 2009).

 4       We find no error in the agency’s determination that Wei

 5   was not credible.   For asylum applications like Wei’s,

 6   governed by the REAL ID Act of 2005, the agency may,

 7   “[c]onsidering the totality of the circumstances,” base a

 8   credibility finding on an asylum applicant’s demeanor, the

 9   plausibility of her account, and inconsistencies in her

10   statements and other record evidence, “without regard to

11   whether” they go “to the heart of the applicant’s claim.”        8

12   U.S.C. § 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”     Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

17        The record supports the agency’s finding that Wei was

18   at times hesitant and unresponsive while testifying about

19   her participation in Chinese Democratic Party (“CDP”)

20   activities as well as other matters.   See Majidi v.

21   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).     The demeanor

22   finding and the agency’s adverse credibility determination

23   as a whole were bolstered by inconsistencies in the record

                                    3
 1   regarding when Wei participated in protests at a Chinese

 2   consulate and who filed her application for asylum.        See Li

 3   Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

 4   2006) (“We can be still more confident in our review of

 5   observations about an applicant’s demeanor where, as here,

 6   they are supported by specific examples of inconsistent

 7   testimony.”).     The agency was not compelled to credit her

 8   explanations for these inconsistencies.     See Majidi, 430
9 F.3d at 80-81.

10       Given the agency’s demeanor and inconsistency findings,

11   substantial evidence supports the agency’s determination

12   that Wei was not credible as to her participation in CDP

13   activities.     See Xiu Xia Lin, 534 F.3d at 167.   That

14   determination was dispositive of asylum, withholding of

15   removal, and CAT relief.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot.     Any pending request for

21   oral argument in this petition is DENIED in accordance with

22

23

                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   5